Citation Nr: 0734892	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-18 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
crush injury involving the right index finger.

2.  Entitlement to service connection for residuals of skin 
neoplasms of the left ring finger and wrist.

3.  Entitlement to service connection for a neck disability, 
claimed as pain with arthritis.

4.  Entitlement to service connection for an upper back 
disability.

5.  Entitlement to service connection for cold induced 
asthma.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for an abnormal pap 
smear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to July 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
RO in Muskogee, Oklahoma, which, in pertinent part, denied 
service connection for residuals of a crush injury of the 
right index finger, residuals of a benign skin neoplasm of 
the left ring finger, a neck disability, an upper back 
disability, asthma, hemorrhoids and an abnormal pap smear.  

The veteran also perfected appeals as to issues of service 
connection for bronchitis, enlarged lymph nodes with a high 
white blood cell count and bilateral hearing loss.  She 
withdrew these claims in a February 2006 statement.  As such, 
these matters will not be discussed in the following 
decision. 

The veteran testified before the undersigned at a June 2007 
hearing at the RO.  A transcript has been associated with the 
file.


FINDINGS OF FACT

1.  The veteran has a scar of the right index finger, which 
is the result of an inservice crush injury.

2.  The veteran has a scar of the left ring finger, which is 
the result of an inservice cyst excision, but no disability 
of the left wrist.

3.  The veteran does not have a currently diagnosed 
disability of the neck or upper back.  

4.  The veteran does not have a current diagnosis of asthma.

5.  The veteran has hemorrhoids which were incurred in 
service.  

6.  The veteran has no current gynecological disability.


CONCLUSIONS OF LAW

1.  The veteran's scar of the right index finger was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  The veteran's surgical scar of the left ring finger was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

3.  A neck disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

4.  An upper back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

5.  Cold induced asthma was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

6.  The veteran's hemorrhoids were incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

7.  Service connection for an abnormal pap smear is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

As to the claims of residuals of a right index finger crush 
injury and a left ring finger cyst excision and hemorrhoids, 
those claims have been granted, as discussed below.  As such, 
the Board finds that any error related to the VCAA on those 
claims are moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's remaining claims, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in August 2003 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The August 2003 
letter informed her that additional information or evidence 
was needed to support her claim, and asked her to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claims.  The veteran's 
representative did indicate in a February 2006 statement that 
the veteran withdrew several claims, as noted in the 
Introduction, but also intended to submit additional 
evidence.  No such evidence is of record.  The national 
office of the representative contacted the veteran in October 
2007 to determine if she had the evidence and still wished to 
submit it.  The veteran responded that she had no such 
additional evidence and that she wished the appeal to 
proceed.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran was afforded medical examination to obtain an 
opinion as to whether hand, back or gynecological 
disabilities existed and can be directly attributed to 
service.  Further examination or opinion is not needed on the 
back or gynecological claims because, at a minimum, the 
preponderance of the evidence does not show that the claimed 
conditions exist.  This is discussed in more detail below.

The Board concludes an examination is not needed on the claim 
for cold induced asthma in this case because the veteran 
underwent substantial pulmonary function testing during 
service to determine whether she had a lung disability at the 
time she alleges she incurred the disability.  As discussed 
below, the testing at that time did not result in a diagnosis 
of asthma and she has not received additional treatment since 
1990.  The Board finds that further testing is not required 
because the issue was adequately addressed by the veteran's 
service medical records.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that she is entitled to service 
connection for a variety of disabilities.  For the reasons 
that follow, the Board will grant her scar claims and deny 
the rest.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to report that she experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  She is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because she does 
not have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. Hand Injuries

Preliminarily, the Board notes some confusion regarding the 
left ring finger issue.  While the RO initially characterized 
the issue as one of the left hand index finger, the veteran 
has contended that it was of the left ring finger and wrist.  
The Board notes that, while the RO mischaracterized the 
issue, the August 2003 adjudication of the issue was directed 
to the fingers and hand and there is no prejudice in the 
Board addressing either issue.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

The veteran's service medical records show that, in November 
1986, she was treated for an injury to the right index 
finger, after it was caught in a truck door.  The finger was 
broken with lacerations.  The veteran's service medical 
records also show that the veteran developed a cyst at the 
base of the left ring finger, which was excised also in 
November 1986.  In November 1994, the veteran was found to 
have a seborrheic keratosis on the left wrist.

The veteran's separation from service physical examination 
found no hand abnormalities.  At the veteran's February 2004 
VA examination, she was found to have scars along the right 
index finger and a tiny surgical scar on her left hand, at 
the base of the left ring finger.  The right and left hands 
were otherwise unremarkable.  

The veteran is capable of competently reporting that she has 
had these scars since the 1986 events.  See Layno, supra.  
Furthermore, a September 1994 physical evaluation report 
notes the presence of a laceration scar on the right index 
finger and a scar related to a cyst excision below a ring 
finger, though which ring finger is not identified.  

In light of the inservice events, current findings of scars 
along the right index finger and at the base of the left ring 
finger, and the veteran's reports linking the scars to the 
inservice events, the Board finds that the veteran's scars 
are at least as likely as not the result of inservice 
injuries.  Service connection for scars of the right index 
and left ring finger is therefore warranted.  See Hickman, 
supra.  To the extent to which the veteran is claiming a 
disability of the left wrist, no current disability of the 
left wrist has been identified.  The claim for a left wrist 
disability must fail.  See id.  

b. Neck and Upper Back Disabilities

The veteran contends that she is entitled to service 
connection for neck and upper back disabilities due to a 
strain she suffered while wrestling in service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

The veteran's service medical records reflect an upper back 
and neck strain in April 1985, allegedly due to wrestling.  
The veteran was placed on a temporary work activity 
restriction.  The veteran underwent approximately two weeks 
of physical therapy with good results.  She returned to 
normal duty and her service medical records from 1985 to 2003 
reflect no further complaints related to the upper back or 
neck strain.

The veteran was seen for a February 2004 VA examination.  On 
physical examination, no disorder of the neck was discovered 
and there are no findings of any upper back problems.  The 
veteran's chest x-ray was clear.  

The veteran testified at her hearing before the undersigned 
that she still experiences pain in her neck and upper back.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
No current diagnosis of either a neck or upper back 
disability is of record.  As a result, the Board must find 
that, despite the veteran's complaints, that she does not 
have a current disability of the neck or upper back.  See id.  
As such, service connection must be denied.  See Hickman, 
supra.  

c. Cold Induced Asthma

The veteran contends that she has cold induced asthma, which 
first manifested during service at Loring Air Force Base.  
She has testified that she was given bronchodilating inhalers 
to treat the disability.

The veteran's service medical records confirm that the 
veteran was given an inhaler in April 1988 and January 1990 
based on a reported history of asthma.  The inhaler was not 
renewed and there is no subsequent record to show that she 
has asthma.

The veteran originally began complaining of breathing 
difficulty several years before.  In April 1984 and January 
1987, the veteran underwent pulmonary function tests, which 
were found to be within normal limits.  She had another pair 
of pulmonary function tests done in January and September 
1988.  While these two tests do not indicate that her results 
were normal, the Board notes that the reported function 
values are in the same range, i.e., more than 100 percent of 
the expected value, as the January 1987 test, which was found 
to be normal.  Those records which subsequently report 
breathing trouble or asthma are founded on the veteran's 
reported history.  The Board cannot find a single instance 
where a diagnosis of asthma was offered based on physical 
examination and testing of the veteran.  On the contrary, the 
veteran had specific testing for lung disorders and nothing 
was found.  

The Board is cognizant that the veteran can report difficulty 
breathing in cold weather.  See Layno, supra.  The Board is 
not required to accept her self-described diagnosis of cold 
induced asthma.  See Espiritu, supra.  In light of the 
specific and repetitive findings of normal pulmonary function 
in 1984, 1987 and 1988, the Board concludes that the veteran 
does not have asthma.

d. Hemorrhoids

The veteran contends that she is entitled to service 
connection for hemorrhoids.  The Board agrees.

The veteran was treated for three thrombosed, external 
hemorrhoids in April 1988.  The end result was a 
hemorrhoidectomy.  The operation did not result in any 
complications.  The veteran did not complain of hemorrhoids 
after that date.

The Board notes that the veteran need not have sought medical 
treatment for the disorder for it to exist.  While many 
disabilities, like asthma, as discussed above, require a 
medical professional to diagnose, external hemorrhoids are 
patently obvious and diagnosable for even the lay observer.  
See Layno, supra; cf. Espiritu, supra.  At the veteran's 
testimony before the undersigned, she indicated that the 
hemorrhoids had returned after her surgery and that they 
continue to recur.  The veteran is certainly competent to 
report this evidence and there is no reason to doubt her 
account.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Board concludes that the lay evidence presented by the 
veteran concerning her continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  As a result, the Board 
finds that the veteran's hemorrhoids first manifested in 
service and that she continues to suffer from the disability.  
Service connection is warranted.  See 38 C.F.R. § 3.303, 
supra.  

e. Abnormal Pap Smear

Preliminarily, the Board notes that a pap smear, normal or 
abnormal, is a diagnostic test, and cannot be considered a 
disability for ratings purposes.  See generally 38 C.F.R. 
§ 3.303.  The veteran's service medical records reflect that, 
in March 1993, the veteran had an abnormal pap smear.  A May 
1993 biopsy report indicates that the veteran had revealed 
atypical cells, described as a low grade squamous 
intraepithelial lesion, due to mild dysplasia and cellular 
changes of human papilloma virus infection.  The veteran had 
cryosurgery in June 1993 which eliminated the atypical cells.  

The remaining record shows no sign of a chronic gynecological 
disability.  The veteran had follow-up pelvic examinations in 
August and November 1993, which were normal.  Since that 
time, the veteran has borne two children.  No dysplasic cells 
have been found since 1993.  There is no notation of sequelae 
to the cryotreatment.  The veteran did develop a cyst, found 
in October 2003.  Her subsequent medical records show that 
this cyst resolved.  The veteran testified at her hearing 
before the undersigned that she currently has no ongoing 
gynecological problems.  The Board finds, therefore, that the 
veteran does not have a current gynecological disability.  As 
such, service connection for an abnormal pap smear must be 
denied.  See Hickman, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a scar residual of a 
right index finger crush injury is granted.

Entitlement to service connection for a scar residual of a 
skin neoplasm excision of the left ring finger is granted.

Entitlement to service connection for a neck disability, 
claimed as pain with arthritis, is denied.

Entitlement to service connection for an upper back 
disability is denied.

Entitlement to service connection for cold induced asthma is 
denied.

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for an abnormal pap smear 
is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


